We deem it only necessary to say that we did not hold in our opinion, as is asserted by appellant in the fifth paragraph of this motion, "that Mrs. M.J. Votaw in her plea in reconvention was entitled to recover the segment of 6947 acres of land lying south and east of red lines in the sketch attached to the opinion." Nor did we express any opinion as to what, if any, would be the effect of the prior judgment upon the issues arising from her plea in reconvention, in which she assumes the burden of establishing her right to recover possession from the appellant. No issue requiring an expression of opinion upon this point was before us, and upon it we were not authorized to say anything, and refrained from doing so. We simply held that the trial court erred in sustaining plaintiff's demurrer to defendant's plea in *Page 593 
reconvention, giving our reason for the holding that, if the matters alleged in the plea are true, she is entitled to the affirmative relief prayed for. This plea makes no reference to former adjudication, and our conclusion that it stated a cause of action was wholly without regard to such adjudication, but was based alone upon a consideration of the allegations in the plea.
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.]
The motion is overruled.
Rehearing denied.
Writ of error dismissed.
JAMES, C.J., disqualified and not sitting.